DISMISS; and Opinion Filed May 20, 2019.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01065-CV

           JIM PRUITT AND KENDA CULPEPPER, Appellants
                              V.
  ROCKWALL CENTRAL APPRAISAL DISTRICT APPRAISAL REVIEW BOARD,
                            Appellee

                       On Appeal from the 439th Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-17-1239

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Pedersen, III
       Appellants’ brief in this case is overdue. By postcard dated April 1, 2019, we notified
appellants that the time for filing their brief had expired. We directed appellants to file a brief and
an extension motion within ten days. We cautioned appellants that the failure to file a brief and
an extension motion would result in the dismissal of this appeal without further notice. To date,
appellants have not filed their brief or otherwise corresponded with the Court regarding the status
of this appeal.
       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                    /Bill Pedersen, III/
181065F.P05                                         BILL PEDERSEN, III
                                                    JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JIM PRUITT AND KENDA CULPEPPER,                     On Appeal from the 439th Judicial District
 Appellants                                          Court, Rockwall County, Texas
                                                     Trial Court Cause No. 1-17-1239.
 No. 05-18-01065-CV        V.                        Opinion delivered by Justice Pedersen, III,
                                                     Justices Whitehill and Partida-Kipness
 ROCKWALL CENTRAL APPRAISAL                          participating.
 DISTRICT APPRAISAL REVIEW
 BOARD, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee ROCKWALL CENTRAL APPRAISAL DISTRICT
APPRAISAL REVIEW BOARD recover its costs, if any, of this appeal from appellants JIM
PRUITT AND KENDA CULPEPPER.


Judgment entered this 20th day of May, 2019.




                                               –2–